Case 3:19-cr-04749-JLS Document 372 Filed 12/07/20 PageID.1234 Page 1 of 1



 1
 2
 3
 4
 5                      UNITED STATES DISTRICT COURT
 6                    SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                  Case No. 19-CR-04749-JLS
 9                     Plaintiff,               ORDER CONTINUING
                                                SENTENCE WITH PSR
10         v.
11   ALFREDO MENDOZA (13),
12                     Defendant.
13
14
15         Pursuant to joint motion and good cause having been shown, the Court continues
16   the upcoming Sentence With PSR Hearing from December 18, 2020 at 10:30 A.M. to
17   February 5, 2021 at 10:30 A.M. Defendant shall file an acknowledgment of the new
18   hearing date by December 18, 2020.
19         SO ORDERED.
20
21
22   DATED: December 7, 2020
23                                         Honorable Janis L. Sammartino
                                           United States District Judge
24
25
26
27
28
